 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe recommended that the Respondent cease and desist from the commission ofany other unfair labor practices.Nevertheless, in order to effectuate the policiesof the Act, the undersigned will recommend that the Respondent cease and de-sist from the unfair labor practices found and from in any manner interferingwith the efforts of the Union to bargain collectively with it.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Amalgamated Local No. 405, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, C. I. 0., is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All full-time, hourly rated production and maintenance employees at theRespondent's West Hartford Plant, including timekeepers and clerks on factorydepartment payrolls, exclusive of time-study employees, apprentices, employeesin production control departments, technical and engineering employees, clericalemployees on office department payrolls, medical department employees, pro-fessional employees, guards, executives, foremen, assistant foremen, supervisors,work leaders, and all other supervisory employees as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.The Union was on December 2, 1948, and at all times thereafter has been,the exclusive representative of all of the employees in the aforesaid unit forthe purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act.4.By failing and refusing at all times since December 21, 1950, to bargainwith the Union with respect to its Christmas bonus and by unilaterally actingon the Christmas bonus the Respondent has failed and refused to bargain col-lectively with the Union as the exclusive representative of the employees in theappropriate unit and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Actand has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]VULCAN TINCANCOMPANY AND VULCAN STAMPING AND MANUFAC-TURINGCO.,INC.andUNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA, UE, PETITIONER.Case No. 13-RC-1749.November 29, 1951Supplemental Decision and OrderPursuant to a Decision and Direction of Election dated April 24,1951,1 an election by secret ballot was held on May 27, 1951, under theiVulcan Tin Can Company,94 NLRB 10.97 NLRB No. 32. VULCAN TIN CAN COMPANY181direction and supervision of the Regional Director for the ThirteenthRegion, among the employees of the Employer in the unit found ap-propriate.At the close of the election the parties were furnished atally of ballots which showed that of the 167 ballots cast, 55 were forand 68 against the Petitioner, 41 were challenged, and 3 were void.Thereafter, the Petitioner and the Employer filed timely objec-tions to conduct affecting the results of the election.Thereupon, inaccordance with the Board's Rules and Regulations, the Regional Di-rector conducted an investigation:On September 25, 1951, he issuedand duly served upon the parties his report on challenges and ob-jections, in which he recommended that 33 of the challenges be sus-tained, and that all the objections be overruled.He made no recom-mendation respecting the remaining challenges.Thereafter, thePetitioner filed timely exceptions to the Regional Director's report;no exceptions were received from the Employer.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].The ChallengesThe largest group of challenged ballots was cast by 33 employeeswho were laid off a few weeks before the election.The Employer,which challenged them, asserts that they were permanently dis-charged, while the Petitioner contends that they were only temporarilylaid off.The Regional Director's investigation shows that in 1950, due to ashortage of steel plate, the Employer embarked upon a tin plate pailproduction program, producing a substitute for its regular steel prod-uct.In this substitute program it employed a peak force of 103 em-ployees from October 1950 to April 1951. In March 1951 theEmployer was given sheet steel quotas, which were subsequently ex-tended through September 1951.This restoration of its regularraw material enabled it to abandon the substitute program; for thisreason the tin plate pail department of the substitute program wasclosed on May 11, 1951.The Employer has produced no tin platepails since that day, when it notified 33 of the persons then in thedepartment that their employment was terminated.2These 33 per-sons, all of whom were hired expressly for this substitute program,were challenged at the balloting. It appears that in a number ofinstances, the foreman, while notifying them of their termination,indicated that the layoffs were temporary, and that they would berecalled if business conditions warranted.2When the department was discontinued the Employer had 17,000 tin pails in storage andunsold986209-52-vol 97-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not think that the Petitioner's exceptions to the votingeligibility of the 33 laid-off employees raise a substantial issue of fact.There is no dispute that the Employer curtailed its operations andterminated its tin plate pail production.The discharge of these em-ployees is consistent with their original hiring into a substitute, andtherefore temporary, program. In view of-these facts, the affidavitsof certain laid-off employees that they were told by their foremanthat the layoffs were temporary, or that they would be rehired ifconditions justified rehiring, do not persuade us that the dischargeswere temporary rather than permanent.An indication to the 33that they would have preference in rehiring does not affect the char-acter of the determination.The question is whether these employees,at the time of the election, had any reasonable expectancy of furtheremployment with the Employer in the near future.We agree withthe Regional Director that they did not .3We find, therefore; thatat the time of the election the already laid-off employees had noreasonable expectancy of reemployment.Accordingly, we sustain thechallenges to these ballots 4As we have found the 33 discharged persons ineligible to vote,the remaining challenges are insufficient to affect the result of theelection.We shall therefore not pass upon the remaining challenges.The ObjectionsThe Petitioner's objections contain substantially the followingallegations of improper conduct by' the Employer : (1) Improperchallenges of certain ballots; (2) refusal to furnish the Board's agentwith a list of all eligible voters; (3) transportation of an employeeto the polls for the purpose of registering a ballot against the Peti-tioner; (4) layoff of certain employees in order to influence the resultsof the election; (5) a "course" of illegal conduct for the purpose ofinfluencing the results of the election.Upon the basis of his investigation, the Regional Director reportedthat none of these objections raised substantial issues and he recom-mended that each objection be overruled.The Petitioner filed all-inclusive exceptions to the report, merely asserting generally that itis "contrary to the facts and law in the situation." It also chargesnow that the Employer committed certain unfair labor practices afterthe election, as part of a continuing pattern of improper conduct.Objection 1.This objection is based upon the Employer's chal-lenge of the 33 laid-off employees, discussed above, and certain other8The Petitioner alleged in its exceptions that some new employees,hifed after theelection,are doing work formerly done by some of the 33. So far as this claim relates toPetitioner's challenges,itmerely strengthens the Regional Director's finding that the 33received permanent discharges, and that the Employer did not intend to rehire them4United States Rubber Company(Milan Plant,Footwear Division),86 NLRB 338 VULCAN TIN CAN COMPANY183employees who were on sick leave on the day of the election but whosechallenged ballots need not be considered.The Regional Directorreported that there was no evidence that the Employer's use of chal-lenges interfered with the free choice of the voters in any way.As theBoard's established procedures permit the raising of eligibility ques-tions by challenges at the polls, we hereby overrule this objection:'Objection 2.The Petitioner asserts that the Employer failed toprovide a list of all eligible voters, and that therefore not all eligiblevoters had an opportunity to cast ballots.The Employer furnisheda list of employees whom it deemed eligible to vote but refused tosupply a list of the employees terminated on May 11, 1951.The Peti-tioner supplied 40 names of employees terminated at that time, andall received mail ballots.The Regional Director's investigation re-vealed no evidence that any eligible voters were denied voting rightsas a result of the Employer's refusal to supply the names of any laid-off workers, nor does the Petitioner in its exceptions assert that anyemployees have been so prejudiced.While we do not condone theEmployer's refusal to cooperate with the Board's field agent, we agreewith the Regional Director's conclusion that the refusal in this instancedid not affect the result of the election.Accordingly, we herebyoverrule this objection.Objection 3.The Petitioner claims that the Employer transportedan employee to the polls in order to secure his vote against the Union.The Regional Director found no evidence of any sort to support thisallegation, and the Petitioner neither reasserted the allegation in itsexceptions, nor specifically took issue with the Regional Director'sreport on the facts.Accordingly, we hereby overrule this objection.Objection 4.The Petitioner asserts that the layoffs in the tin platepail department were made for the purpose of weakening the votingstrength of the Petitioner, which was particularly strong in this de-partment.However, as stated above, there is no dispute regardingthe termination of the Employer's substitute tin pail production.There is no evidence to support the Petitioner's claim that the reduc-tion in question was made otherwise than in the normal course of busi-ness.Merely because some employees were told that they might laterbe recalled, we will not infer, as the Petitioner apparently urges, thatthe layoff had a discriminatory motive.As there is no substantialaffirmative evidence supporting this objection, it is hereby overruled.Objection 5.The Petitioner charged generally that the Employerimproperly influenced the result of the election by a continuing "courseof conduct" which began before the election.Under this objection,the Regional Director's investigation revealed only that on a singleoccasion, 3 months before the election, a foreman asked a steward5 Section 102.61, National Labor RelationsBoard Rules and Regulations. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Petitioner whether he had seen any persons distributing unionleaflets in the plant.The Regional Director recommended that thisgeneral objection be overruled, on the ground that the sole instance ofimproper conduct was too remote in time to have had any appreciableeffect on the result of the election.In its exceptions under this objection, the Petitioner repeats itscharge that the May 11 layoffs were illegal, and also apparently claimsthat the hiring of new employees after the election was part of a pat-tern of illegal conduct.We have already decided that there is no evi-dence indicating illegality in the May 11 layoffs.To the extent thatthis exception now charges illegal conduct after the election, we rejectit because later conduct could not have affected the election.We alsonote that, although the Petitioner filed five charges against the Em-ployer after the election, nowhere did it charge that the May 11 layoffs,or the later hirings, were illegal.'-The sole incident shown under this objection, therefore, is theimproper interrogation of an employee by a supervisor long beforethe election.We agree with the Regional Director's recommendationthat this single incident does not raise a substantial issue respectingthe results of the election.Accordingly, we hereby overrule the finalobjection.As we have overruled the Petitioner's objections, and as the tallyof ballots shows that no collective bargaining representative has beenchosen, we shall dismiss the petition.As set forth above, the Regional Director recommended that theEmployer's objections also be overruled.Dismissal of the petitionbecause of the Petitioner's failureto win a majority renders theEmployer's objections moot; we shall therefore not pass upon them.OrderIT IS HEREBY ORDERED that the petition herein be,andit hereby is,dismissed.O Case No. 13-CA-857, charges filed June 25, June 29,August 23,September 17, andSeptember 26, 1951.WEST TEXAS UTILITIESCOMPANY 'andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNIONS Nos. 898, 920, AND1044,AFL,PETITIONER.Case No. 16-RC-81?.November 29, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Willis C. Darby, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'The name of the Employer appears as amended at the hearing.97 NLRB No. 28.